Citation Nr: 0936469	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to 
December 1976 and from August 1978 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim to 
reopen a claim for entitlement to service connection for a 
low back condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The June 2009 C&P examiner noted that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA) for his back condition.  The records from the SSA 
disability claim are not in the Veteran's claims folder.  VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  VA must make as many requests as are 
necessary in order to obtain records from a federal agency.  
38 C.F.R. § 3.159.  And since the issue in this appeal 
involves the etiology of the Veteran's low back condition, 
the medical records used in his SSA claim may be helpful in 
substantiating his claim.  Thus, a remand is necessary in 
order to obtain those records. 

In addition, the record shows that the Veteran was a member 
in the Army National Guard from April 1976 until May 1978.  
While there are some personnel records relating to that 
service in the claims folder, there are no physical 
examination reports or medical treatment records relating to 
that service.  The RO should make arrangements to obtain all 
records from the Army National Guard and associate them with 
the claims folder.  

VA will obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2008).  The June 2009 
compensation and pension (C&P) spine examiner was unable to 
provide an opinion as to whether the Veteran's current low 
back condition was related to service.  After noting the 
treatment for low back complaints in the Veteran's second 
term of active duty, he stated that there was no further 
separation examination found upon review following this last 
series of treatments to confirm the status of the Veteran's 
back condition upon discharge from the service.  But a 
separation medical history report and medical examination 
report from March 1979 do appear in the record.  At that 
time, the Veteran had been approved for an expeditious 
discharge, so the separation examination was conducted then.  
And while the Veteran was treated twice more in the two weeks 
following his separation examination, the Veteran signed a DA 
Form 3082 (Statement of Medical Condition) in May 1979 
stating that he had undergone his separation medical 
examination more than 3 working days prior to his departure 
from the place of separation and to the best of his 
knowledge, since his last separation examination, there had 
been no change in his medical condition.  Thus, the June 2009 
C&P examiner's report is based on inaccurate facts, and a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As a result,  a supplemental C&P report is needed that 
provides an opinion as to etiology of the Veteran's current 
low back condition.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes the effort to provide an 
examination, an adequate one must be provided, or the 
claimant must be notified why one will not or cannot be 
provided).  If the same examiner who conducted the June 2009 
C&P spine examination is available, he should be contacted 
and asked to prepare the report; otherwise, another examiner 
can provide the opinion.  If an examination is necessary in 
order to provide that opinion, the Veteran should be 
scheduled for an examination.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's disability claim records from 
the Social Security Administration and 
associate them with the VA claims folder.  

2. Make arrangements to obtain the 
Veteran's records (including physical 
examinations and treatment records) from 
the Army National Guard from April 1976 
until May 1978 and associate those records 
with the claims folder. 

3.  After the above development has been 
completed, make arrangements to obtain a 
supplemental medical opinion as to whether 
the Veteran's current low back condition 
is related to service.  If the same 
examiner who conducted the June 2009 C&P 
spine examination report is available, 
point out to him that March 1979 
separation examination reports and a 
May 1979 statement of medical condition 
are contained in the claims folder and ask 
him to supply the additional report; 
otherwise, ask another examiner to provide 
the opinion.  If an opinion cannot be 
provided without conducting an 
examination, then the Veteran should be 
scheduled for an appropriate examination.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matter:  

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that the Veteran's current low back 
condition had its onset during active 
military service or is related to any 
inservice disease or injury, including 
injuries in 1976 and 1978.  If such an 
opinion is not possible, the examiner 
should explain why it is not possible.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




